                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF WISCONSIN

IN RE                                                       Case   No. 14-34221-Kll4P
           MARK G HENKE
           CHERYL E HENKE                                   Chapter   13


                                                            NOTICE OF FINAL CURE PAYMENT

Pursuant to Federal Rule of Bankruptcy Procedure 3002,1(Ð, the Chapter 13 Trustee, Scott Lieske files
this Notice of Final Cure Payment, The amount required to complete the plan has been received by the
Trustee.

Name of      Creditor:   U.S. BANK TRUSTNATONAL ASSOCIATION AS

Final Cure Amount
Court        Trustee                                    Claim                Amount
Claim #      Claim #                Account #           Allowed              Paid
14-I         003-0                  9631                $ 6,917.70           s 6,917.70

Direct Amount Paid by Debtor:                Unknown

TotalAmount Paid by Trustee:                 s6,917.10

Monthly Ongoing Mortgage Payment

Moftgage is     Paid:       Direct by the Debtor(s)



    Within 21 days of the service of the Notice of Final Cure Payment, thç srçdilar MUST file with the
U.S, Bankruptcy Court and serve a Statement as a supplement to the holder's proof of claim on the
debtor(s), debtor(s) Counsel and the Chapter 13 Trustee, pursuant to Fed.R.Bank,P.3002.1(g), indicating:

      l)Whether     it agrees that the debtor(s)   have paid in   full the amount required to cure the default     on
the claim; and

      2)   Whether the debtor(s) are otherwise current on all payments consistent with I 1 U.S,C. $ 1322(b)
(5)

    The statement shall itemize the required cure or post-petition amounts, if any, that the holder
contends remain unpaid as of the date of the statement, The statement shall be filed as a supplement to
the holder's proof of claim and is not subject to Rule 3001(Ð. Failure to notif may result in sanctions.



Dated: Iuly 02,2020

                                                                                          lt4-34221 l4-l ) {NFC}HENKE
                                                                                             Do Not Write On




                    Case 14-34221-kmp              Doc 91    Filed 07/02/20          Page 1 of 4
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

IN RE:                                                      Case   No, 14-34221-KMP
         MARK G HENKE
         CHERYL E HENKE                                     Chapter   13




                                     CERTIFICATE OF SERVICE




    I hereby certigr that on July 02, 2020,The Trustee's NOTICE OF FINAL CURE PAYMENT was
electronically filed with the Clerk of Court and served upon the following parties using the ECF system:


                             OFFICE OF THE U.S. TRUSTEE

                             GERACI LAW L.L.C

     The undersigned further certifies that this notice was mailed by United States Postal Service to the
fol lowing non-ECF parlicipants:

                             U.S. BANK TRUST NATONAL ASSOCIATION AS
                             TRUSTEE OF CHALET SERIES III TRUST C/O
                             SN SERVICING CORP.,323 sTH STREET
                             EUREKA, CA 9550I-

                             MARK G HENKE & CHERYL E HENKE
                             2460 MAGNA VISTA
                             JACKSON,       WI   53037



Dated: Iuly 02,2020


                                       randa J
                                    Office of the              13 Trustee
                                    Scott
                                    POBox        1   0920
                                    Milwaukee, WI53203
                                    Phone: 414-271-3943
                                    Fax: 414-271-9344
                                    Email: info@chapter I 3milwaukee.com




                 Case 14-34221-kmp           Doc 91           Filed 07/02/20      Page 2 of 4
                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF WISCONSIN

IN RE:                                                   Case    No. 14-34221-KMP
           MARK G HENKE
           CHERYL E HENKE                                Chapter     13


                                                         NOTICE OF'FINAL CURE PAYMENT

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(Ð, the Chapter 13 Trustee, Scott Lieske files
this Notice of Final Cure Payment, The amount required to complete the plan has been received by the
Trustee.

Name of      Creditor:   U,S. BANK TRUST NATONAL ASSOCIATION AS

Final Cure Amount
Court        Trustee                                  Claim                 Amount
Claim #      Claim #               Account #          Allowed               Paid
t4-l               075-0            9631              $ 250,00              $ 0.00

Direct Amount Paid by Debtor:               Unknown

Total Amount Paid by Trustee:              $0.00*
  tThis claim may not have been paid in full by the Trustee   due to the terms of the confimed Chapter   l3   Plan.


Monthly Ongoing Mortgage Payment

Mortgage is     Paid:       Direct by the Debtor(s)


   Within 2l davs of the service of the Notice of F'inal Cure Pa vment the credifor MI IST fìle with the
U.S. Bankruptcy Court and serve a Statement as a supplement to the holder's proof of claim on the
debtor(s), debtor(s) Counseland the Chapter 13 Trustee, pursuant to Fed.R.Bank.P,3002.1(g), indicating:

      l)Whether it agrees that the debtor(s) have paid in       full the amount required to cure the default          on
the claim; and

      2)   Whether the debtor(s) are otherwise current on all payments consistent with      1   I U.S.C. $ 1322(b)
(s)

    The statement shall itemize the required cure or post-petition amounts, if any, that the holder
contends remain unpaid as of the date of the statement, The statement shall be filed as a supplement to
the holder's proof of claim and is not subject to Rule 3001(Ð. Failure to notif, may result in sanctions.



Dated: Iuly 02,2020

                                                                                         {t4-34221 14-l} {NFC}HENKE
                                                                                            Do Not Write On




                    Case 14-34221-kmp          Doc 91         Filed 07/02/20         Page 3 of 4
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

IN RE                                                         Case   No. |4-34221-KMP
        MARK G HENKE
        CHERYL E HENKE                                        Chapter   13




                                     CERTIFICATE OF SERVICE




    I hereby certifl that on July 02, 2020,the Trustee's NOTICE OF FINAL CURE PAYMENT was
electronically filed with the Clerk of Couft and served upon the following parties using the ECF system


                             OFFICE OF THE U,S. TRUSTEE

                             GERACI LAW L.L.C.

     The undersigned further certifies that this notice was mailed by United States Postal Service to the
following non-ECF participants:

                             U.S. BANK TRUSTNATONAL ASSOCIATION AS
                             TRUSTEE OF CHALET SERIES III TRUST C/O
                             SN SERVICING CORP.,323 sTH STREET
                             EUREKA, CA 95501.

                             MARK G HENKE & CHERYL E HENKE
                             2460 MAGNA VISTA
                             JACKSON,       WI       53037



Dated: July 02,2020


                                    M            J
                                    Office of                apter 13 Trustee
                                    Scott
                                    P O Box 510920
                                    Milwaukee, WI53203
                                    Phone: 414-271-3943
                                    Fax: 414-27l-9344
                                    Email: info@chapterl 3milwaukee.com




                 Case 14-34221-kmp           Doc 91              Filed 07/02/20     Page 4 of 4
